United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1970
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Steven Petersen

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: January 9, 2017
                              Filed: February 22, 2017
                                   ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       While serving his term of supervised release, Steven Petersen left a voice mail
soliciting his daughter to commit an assault on Petersen’s behalf. The district court1
revoked Petersen’s supervised release and committed Petersen to the Bureau of

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
Prisons for 8 months followed by one year of supervised release. Petersen appeals,
arguing there was insufficient evidence to find he committed a new offense and his
new sentence is substantively unreasonable. We affirm. See 28 U.S.C. § 1291
(appellate jurisdiction).

I.    BACKGROUND
      Petersen pled guilty to being a felon in possession of a firearm in violation of
18 U.S.C. §§ 922(g)(1) and 924(a)(2) in 2008. The district court sentenced Petersen
to 78 months imprisonment followed by a three-year term of supervised release.
Petersen began his term of supervised release in August 2013. Among other
conditions, Petersen was prohibited from unlawful drug use, “entering bars, taverns,
or other establishments whose primary source of income is derived from the sale of
alcohol,” and committing a subsequent federal, state, or local crime and was required
to submit to periodic drug testing.

       Petersen initially had difficulties while on supervised release, including
refusing to work with female probation officers and making threatening statements.
In February 2014, Petersen failed a drug test and admitted to using marijuana. The
district court modified the conditions of Petersen’s supervised release and required
him to serve two consecutive weekends in jail in March 2014. For almost two years
following this modification, Petersen complied with all conditions of his supervised
release, including completing substance abuse and mental health treatment and
submitting to all drug tests.

       In February 2016, while still on supervised release, Petersen attended a
memorial held at a bar, intending to meet friends. Petersen did not enter the bar itself,
but sat at a table located on the patio of the bar. At his sentencing hearing, Petersen
admitted to entering the same bar several months prior. The bar’s manager, Betty
Cole, requested that her friend, Kathy Speicher, tell Petersen to leave. Speicher
approached Petersen and told him Cole did not want Petersen at the bar. According

                                          -2-
to Speicher, Petersen was “pleasant” and “nice” to her, but as he turned to leave,
Petersen told Speicher to relay to Cole that “I’m coming back and we’re going to have
words.” Speicher testified Petersen then said “No, you tell her that I’m coming back,
and I’m going to get in her face and we’re going to have words” and followed that
comment with “No, you tell her I’m coming back, and I’m bringing a gun.” Petersen
denied this version of events, yet did admit “[i]f [he] said anything like that, [he] said,
‘Tell Betty to get her gun.’” Speicher and Petersen agreed Petersen then left the
premises.

       Shortly after Petersen left, he called his daughter, Benita Petersen, who was
inside the bar for the memorial. Petersen left his daughter a voice mail in which he
said: “[Cole] just threw me out of . . . [the bar] and I want her . . . head and you’re the
woman enough to do it. . . . I did a job for you once now I wanna return the favor,
bust her . . . nose. I’ll pay ya a hundred dollars and I’ll pay all your fines. Go in there
and bust her ass up, alright . . . Please? Thank you bye.” (Last ellipsis in original).
Petersen testified he was just “venting” and did not intend actually to hire his
daughter to assault Cole; however, Petersen never contacted Benita to tell her he did
not want her to assault Cole. Benita later played the message for her fiancé, who then
informed Cole of Petersen’s comments.

       Cole reported the details of the incident to a deputy sheriff, but chose not to
write out a statement. Charges subsequently were filed against Petersen in state court
for solicitation to commit an aggravated misdemeanor in violation of Iowa Code
§ 705.1(3). Petersen’s probation officer filed a petition to revoke Petersen’s
supervised release based on four violations: failure to comply with drug testing in
February 2014, use of a controlled substance in February 2014, a new violation based
on the February 2016 incident resulting in the state charge for solicitation, and
entering a bar in February 2016.




                                           -3-
       At a revocation hearing held April 19, 2016, the district court explicitly relied
on statements made by Speicher, the deputy sheriff, and Benita and found Petersen
not totally credible. The district court found Petersen committed the new crime of
solicitation to commit an aggravated misdemeanor,2 which it treated as a grade C
violation under United States Sentencing Guidelines (U.S.S.G. or Guidelines)
§ 7B1.1(a)(3). Based on that violation and Petersen’s criminal history category II at
the time of his original sentencing, the Guidelines range of imprisonment was 4 to 10
months. See id. § 7B1.4. The government requested a revocation sentence within the
Guidelines range, but Petersen asked for no more than 30 days in jail. The district
court considered the 18 U.S.C. § 3553(a) factors and noted Petersen had a history of
mental illness, substance abuse, and violent tendencies and was a high risk to
recidivate. The district court revoked Petersen’s supervised release and sentenced
him to 8 months imprisonment followed by a one-year term of supervised release.
Petersen filed this timely appeal, asserting (1) the evidence was insufficient to show
by a preponderance that he committed a new offense, and (2) 8 months imprisonment
was a substantively unreasonable sentence.

II.    DISCUSSION
       A district court may “revoke supervised release if the government proves by
a preponderance of the evidence that the defendant violated a condition of supervised
release.” United States v. Boyd, 792 F.3d 916, 919 (8th Cir. 2015); see also
18 U.S.C. § 3583(e)(3). We review such a revocation decision for abuse of
discretion, and we review any findings of fact as to whether or not a violation
occurred for clear error. See Boyd, 792 F.3d at 919. We reverse a revocation




      2
       In imposing the sentence, the district court did not consider that Petersen
violated his terms of supervised release by entering a bar because “that might be
questioned by an appellate court,” but did find Petersen was on property that
constituted a bar.

                                          -4-
decision only if we have “‘a definite and firm conviction that the District Court was
mistaken.’” Id. (quoting United States v. Willis, 433 F.3d 634, 636 (8th Cir. 2006)).

       The district court found by a preponderance of the evidence Petersen
committed the state crime of soliciting an aggravated misdemeanor. Iowa Code
§ 705.1 prohibits “command[ing], entreat[ing], or otherwise attempt[ing] to persuade
[another] person to commit a particular felony or aggravated misdemeanor, with the
intent that such act be done and under circumstances which corroborate[] that intent.”
Assault with intent to inflict serious injury upon another is an aggravated
misdemeanor. See id. § 708.2(1). At the revocation hearing, the government
introduced into evidence the voice mail Petersen left for Benita requesting she “bust
[Cole’s] . . . nose” in exchange for $100 and payment of any subsequent fines.
Petersen’s own words are sufficient evidence he attempted to persuade Benita to
commit the particular aggravated misdemeanor of assault.

       Petersen contends there was no evidence he subjectively intended to solicit
Benita to commit an aggravated misdemeanor. “Because it is difficult to prove intent
by direct evidence, proof of intent usually consists of circumstantial evidence and the
inferences that can be drawn from that evidence.” State v. Grant, 722 N.W.2d 645,
647-48 (Iowa 2006). Both Petersen and Benita testified Petersen was just “venting.”
However, Petersen also testified he “maybe” would have followed through with the
solicitation if Benita had called him back to accept his offer because he was “being
treated so poorly,” and Benita testified she understood Petersen’s message to mean
Petersen would in fact pay her $100 and her fines if she assaulted Cole. In addition,
Petersen’s threatening comments made to Speicher and then Petersen’s own
testimony demonstrate he was “upset” with Cole. Petersen testified he never called
Benita after leaving the voice mail and never attempted to withdraw his offer of
payment for the assault. The district court did not clearly err in finding these facts,
and taken together, these facts show by a preponderance of the evidence Petersen



                                         -5-
solicited Benita to assault Cole and thus violated a condition of his supervised
release.

       Petersen also challenges his 8 months imprisonment as substantively
unreasonable. “We review the substantive reasonableness of a sentence for abuse of
discretion.” United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016). A district
court abuses its discretion in sentencing “if the district court ‘fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.’” United States v.
Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (quoting United States v. Watson, 480
F.3d 1175, 1177 (8th Cir. 2007)). We may apply a presumption of reasonableness to
a sentence within the Guidelines range. See Gall v. United States, 552 U.S. 38, 51
(2007). “‘[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.’” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir.
2008)).

       As Petersen points out, he complied with all conditions of his supervised
release for the nearly two years immediately preceding the current incident, yet the
district court had previously modified his term of supervised release in March 2014
for failure to comply with drug testing. The district court highlighted Petersen’s
completion of a drug education program, but also mentioned Petersen’s disciplinary
problems while completing that program. In setting Petersen’s sentence, the district
court explicitly “considered the factors at 18 [U.S.C.] § 3553(a),” determined
“Petersen poses a risk to the public safety,” and found Petersen’s own testimony and
prior convictions, including carrying a weapon and assault causing bodily injury,
demonstrate “violent tendencies.” Petersen does not point to any “‘relevant factor
that should have received significant weight’” or give any other indication the district

                                          -6-
court committed a “‘clear error of judgment in weighing’” the relevant factors.
Lozoya, 623 F.3d at 626 (quoting Watson, 480 F.3d at 1177). This is not the
“‘unusual case’” where a sentence is substantively unreasonable. Feemster, 572 F.3d
at 464 (quoting Gardellini, 545 F.3d at 1090).

III.   CONCLUSION
       Finding no error and no abuse of discretion, we affirm.
                       ______________________________




                                        -7-